ITEMID: 001-23598
LANGUAGEISOCODE: ENG
RESPONDENT: FIN
BRANCH: ADMISSIBILITY
DATE: 2003
DOCNAME: PURSIHEIMO v. FINLAND
IMPORTANCE: 2
CONCLUSION: Inadmissible
JUDGES: Nicolas Bratza
TEXT: The applicant, Matti Pursiheimo, is a Finnish national, who was born in 1946 and lives in Rauma. He is represented before the Court by Mr Pekka Lankinen, a lawyer in Tampere. The respondent Government are represented by their Agent, Mr Arto Kosonen, Director in the Ministry for Foreign Affairs.
The facts of the case, as submitted by the parties, may be summarised as follows.
In December 1997 as well as in January and June 1998 the applicant was apprehended by the police in his home after having disturbed his wife and grown-up daughter in a drunken state. On 4 September 1998 the Rauma police authority revoked his licences to keep nine rifles and four pistols and seized them. The decision was based on section 67, subsection 2 (4), of the 1998 Firearms Act (ampuma-aselaki, skjutvapenlag 1/1998) which had entered into force on 1 March 1998. On the strength of this provision a licence may be withdrawn due to the holder’s state of health or dangerous lifestyle or behaviour such that it endangers the safety of himself and others and renders him unsuitable to possess guns, ammunition or related parts. The reason indicated in the decision was, in extenso, “the applicant’s repeated, disturbing behaviour while drunk”.
The applicant appealed, requesting an oral hearing of himself as well as his wife and daughter so as to prove that there was no causal link between his being drunk and the purported risk that he might use the firearms while under the influence of alcohol. His heavy alcohol consumption had been due largely to conflicts between himself and his daughter, who had moved away from home after the incidents leading to his apprehension. He had never assaulted her or anyone else and had never touched the firearms while drunk. The firearms had furthermore been locked. He further denied abusing alcohol continuously such that his behaviour met the condition in the Firearms Act for withdrawing his licences. That law required, in addition, that his behaviour was so problematic as to engender a risk that he might use his firearms for other than permissible purposes. The police authority’s position that he was an alcohol abuser had not been backed up by any medical evidence. The revocation and seizure order had come as a surprise as he had not been warned that this might be the consequence of the behaviour which had led to his apprehension for drunkenness. Some of the firearms had been inherited by the applicant and had been in the family for three generations.
In its decision of 23 March 1999 the County Administrative Court (lääninoikeus, länsrätten) of Turku and Pori refused the request for an oral hearing, considering that the applicant “had accepted the basis” for the revocation and seizure order, i.e. that he had behaved in a disturbing manner while drunk. Even though it had been contended that he had never been violent, in the circumstances at hand and given “the other information emanating from the documents”, it was manifestly unnecessary to hold a hearing, whether for the purpose of examining whether the legal conditions for the order had been met or for any other reason.
The court went on to uphold the revocation and seizure order, noting that it had been based on the applicant’s “repeated, disturbing behaviour while drunk”. The court recognised that no attempt had been made to establish whether he had acted violently but noted that the order had been based not on his violence but on his alcohol abuse which in itself could be considered a lifestyle endangering the safety of others and thus warranting a withdrawal of his licences.
In its decision of 31 December 1999 the Supreme Administrative Court (korkein hallinto-oikeus, högsta förvaltningsdomstolen), by three votes to two, dismissed the applicant’s complaint about the lack of an oral hearing before the County Administrative Court. It also refused his request for an oral hearing before the Supreme Administrative Court. The highest court, like the lower court, noted that the applicant had accepted the basis of the decision made by the police, namely his alcohol problem and disturbing behaviour, adding that he had been apprehended in his home in December 1997 as well as in January and in June 1998. In view of this and “other information emanating from the documents” a hearing was unnecessary.
The Supreme Administrative Court also upheld the revocation and seizure order, essentially relying on the lower court’s reasons. The justices in the minority would have remitted the case for an oral hearing before the lower court. They considered that the evidence which the applicant had wished to present as to the effect of his use of alcohol on his suitability to possess guns concerned a fact of relevance to the assessment of whether the legal conditions for the revocation of his licences were met. Considering also the importance of the licences for him, it was not “manifestly unnecessary” to hold an oral hearing.
Under section 67, subsection 2 of the Firearms Act a licence for the acquisition or possession of a firearm, firearm component, cartridges and specially dangerous projectiles may be revoked if, inter alia, the licence holder is to be deemed unsuitable to acquire or possess such objects, given that due to his state of health or his way of life or his behaviour he is endangering his own safety or that of others.
According to the Government Bill (no. 183/1997) for the enactment of the Firearms Act, a licence could for example be revoked for reasons relating to the licence-holder’s health, way of life or behaviour. Before a licence can be revoked for reasons relating to the licence-holder’s way of life or behaviour, this way of life or behaviour should endanger the licence-holder’s own safety or that of others. Continued abuse of intoxicants – alcohol or drugs – may be considered such a way of life endangering safety as gives reason to revoke the licence. Thus, the danger caused thereby would not necessarily have to be related to firearms but even violent, dangerous or threatening behaviour without use of guns could constitute a ground for revoking the licence. However, in cases where the licence-holder’s way of life was considered problematic to the extent that there was a risk of misuse of guns, it would always be necessary to revoke the licence.
The revocation should nonetheless take account of all particular circumstances, the decisive matter being to what extent the act or conduct in question impacts on the license holder’s suitability to handle firearms.
In its decision no. 1998:16 the Supreme Administrative Court found that a case concerning the revocation of a licence to possess firearms involved no right or obligation within the meaning of section 16, subsection 1 (969/1995) of the Constitution (perustuslaki, grundlagen) or Article 6 § 1 of the Convention. The case concerned a prohibition to appeal against a decision under section 1 of the former Act on Firearms and Ammunition (33/1933) and sections 24 and 19 of the Decree on Firearms and Ammunition. Under those provisions, the police had the right to revoke a licence to possess firearms if it was found necessary. The Supreme Administrative Court voted on the case (5-3). According to the dissenting members of the Court, the revocation of a firearms licence involved the determination of a “right” or “obligation” within the meaning of section 16, subsection 1, of the Constitution.
Under section 38 of the Act on Administrative Court Procedure (hallintolainkäyttölaki, förvaltningsprocesslag 586/1996), in its then form, the applicant was in principle entitled to a hearing once he had requested one, but this request could be refused if a hearing would have been manifestly unnecessary in light of the subject-matter or for any other reason.
Under the Firearms Act the applicant was entitled to designate or accept someone else as the owner of his firearms provided that person had been granted the requisite licence to that end. There is no indication that the applicant availed himself of this right within the prescribed three months (possibly extended to six) or whether the firearms were sold at a public auction the yield of which was to be passed onto the applicant following a deduction of administrative costs. Any firearms that could not be sold were automatically transferred into State ownership without any compensation (sections 99-100).
